Citation Nr: 0917702	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected left 
foot disability.

2.  Entitlement to service connection for degenerative 
arthritis of the bilateral hips, claimed as secondary to 
service-connected left foot disability.

3.  Entitlement to an increased rating greater than 10 
percent for post-operative residuals of a misaligned third 
metatarsal of the left foot with removal of tyloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1989 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Veteran had a formal hearing before the RO in 
January 2006 and the transcript is of record.

The Board notes the Veteran originally only claimed 
entitlement to service connection for her right hip and not 
the bilateral hips.  Medical evidence indicated a bilateral 
hip disability and, therefore, the RO adjudicated the claim 
as to both hips.  It appears the Veteran perfected an appeal 
as to the adjudication of the bilateral hips and, therefore, 
the issue has been appropriately recharacterized above. 


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of a left 
knee disability.

2.  The Veteran has been diagnosed with bilateral hip 
dysplasia and arthritis, but there is no competent and 
persuasive evidence that her hip disabilities are related to 
her left foot disability or any other incident of her 
military service.

3.  The Veteran's post-surgical third metatarsal of the left 
foot is manifested by minimal loss of range of motion, 
tenderness, callosities, moderate misalignment of the third 
metatarsal and a well-healed, non-tender surgical scar. 

4.  The Veteran's left foot disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The Veteran's claimed left knee disability is not 
secondary to her left foot disability or any other incident 
of active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).

2.  The Veteran's bilateral hip disability is not secondary 
to her left foot disability or any other incident of active 
service nor may it be presumed to have occurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307 and 3.309 
(2008).

3.  The criteria for a disability rating in excess of 10 
percent for the Veteran's post-operative residuals of a 
misaligned third metatarsal of the left foot with removal of 
tyloma are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5283, 5284 (2008).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January 2005 and June 2008.  Those letters 
advised the Veteran of the information necessary to 
substantiate her claims, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The June 2008 letter also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and she was 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
elements of the Vazquez-Flores test have been met by a letter 
sent to the Veteran in October 2008.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the June 2008 notice was provided to the Veteran, the 
claim was readjudicated in an October 2008 SSOC.

It therefore follows that a prejudicial error analysis is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error; overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether her left knee complaints or bilateral 
hip diagnoses could be attributed to her service-connected 
left foot disability.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

In regard to the Veteran's increased rating claim, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's left foot since she was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Left Knee and Bilateral Hips)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the Veteran's bilateral hip arthritis is over one 
decade after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges she has chronic left knee and bilateral 
hip pain as a result of her altered gait due to her service-
connected left foot disability.  She believes her current 
symptoms and disability is due to her service-connected 
disability.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection may be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

The Veteran's service treatment records are silent as to any 
knee or hip abnormality.  The Veteran was pregnant during her 
military service and underwent left foot surgery in 1989, but 
no residuals, to include hip or knee complaints are indicated 
anywhere in the service treatment records.  The Veteran's 
December 1990 separation examination notes the Veteran's foot 
surgery and pregnancy, but finds no residual of any 
orthopedic abnormality. 

After service, the VA outpatient treatment records indicate 
multiple pregnancies, significant weight fluctuations and 
sporadic complaints of left knee pain, bilateral hip pain and 
left foot pain.  Significantly, the Veteran was afforded hip 
x-rays in February 2004.  The VA physician at that time 
concluded the x-rays revealed "...that [the Veteran] was 
probably born with some arthritis of the hips."  Left foot 
x-rays from 1992 and 2005 indicate no abnormality.  Within 
the treatment records, the Veteran has been diagnosed with 
degenerative arthritis, bilateral dysplastic hip, and 
osteoarthritis secondary to dysplastic hip.  In contrast, the 
Veteran has never been diagnosed with a left knee disability.  
Other than periodic complaints of left knee pain noted within 
the record, no medical professional has ever diagnosed the 
Veteran with a left knee disability.

The Veteran was afforded a VA examination in February 2005 to 
ascertain the likely etiology of any bilateral hip or left 
knee disability found.  The examiner found no evidence of an 
abnormal gait caused by the Veteran's service-connected left 
foot disability, but rather noted the Veteran's significant 
weight fluctuations throughout time.  On x-ray, the examiner 
noted the Veteran's left knee showed no abnormality whereas 
the bilateral hips showed a congenital defect, namely 
dysplasia, and degenerative changes secondary to the 
congenital defect.  The examiner diagnosed the Veteran with 
degenerative changes of the bilateral hips with findings of 
congenital dysplasia.

Initially, the Board notes there are post-service medical 
findings that the Veteran's current bilateral hip disability 
is congenital.  In general, congenital or developmental 
defects are not considered a disease or injury for the 
purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   

On the other hand, a veteran who served during wartime 
service after December 31, 1946, is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

In this case, the Veteran's July 1988 entrance examination is 
silent as to any knee or hip abnormality.  Accordingly, the 
presumption of soundness attaches.  The initial inquiry, 
then, is whether there exists clear and unmistakable (obvious 
or manifest) evidence that the Veteran's bilateral hip 
condition existed prior thereto.  The Board concludes there 
is.  As indicated above, a congenital defect has been 
confirmed by x-ray as evidenced within VA outpatient 
treatment records and VA examination.  No medical evidence 
contradicts the finding and, therefore, the Board concludes 
the Veteran had a pre-existing congenital defect of the 
bilateral hips prior to entering into the military.  Indeed, 
a congenital defect by its very nature preexists a claimant's 
military service.  See, e.g. Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

The VA Office of General Counsel has held that service 
connection may be granted for a congenital disorder on the 
basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 
01-85 (March 5, 1985)].  In that opinion, it was also noted 
that a disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexists claimants' military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  Id.; see also Carpenter, 8 
Vet. App. at 245; Monroe, 4 Vet. App. at 514-15.  Service 
connection may still be granted for any superimposed disease 
or injury.  Accordingly, the crucial inquiries here are 
whether the Veteran's left foot disability or any remote 
incident of the Veteran's military service caused a 
superimposed disease or injury or, in the alternative, 
aggravated her bilateral hip dysplasia beyond the natural 
progression of the condition.  The Board finds no medical 
evidence to support either of these conclusions.  

The medical evidence of record consistently supports the 
notion that the Veteran's dysplasia is a congenital defect 
and her bilateral hip arthritis is secondary to the 
congenital defect and not her military service or her 
service-connected left foot disability.  Specifically, the 
February 2005 examiner opined as follows:

It is less likely as not that the complaints of 
left knee or the hips are a complication of 
Veteran's left foot surgery.  Degenerative changes 
are known to occur in patients with hip dysplasia 
but also a number of studies have shown that once 
the BMI exceeds 29 patients are at increased risk 
of degenerative changes of the spine, hips and 
knees.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough review of the claims folder and a 
complete examination.  Also compelling, no medical 
professional has ever diagnosed the Veteran with a left knee 
disability or related her complaints of left knee pain or hip 
diagnoses to any incident of her military service, to include 
her service-connected left foot disability.

The Veteran's representative argues the February 2005 
examination was inadequate because it is unclear what type of 
medical professional was conducting the exam.  Specifically, 
the representative indicated the examination report fails to 
identify the "title" of the examiner and, in any case, the 
examination required an orthopedist to render the opinion.  
While the examination report is silent as to the examiner's 
title, the Board disagrees that an orthopedist was required 
to render a competent opinion.

A medical professional is not competent to offer an opinion 
as to matters outside the scope of his experience.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A physician is an 
authorized practitioner of medicine, while a PA has been 
trained and certified to provide certain of a physician's 
duties, "all under the responsible supervision of a licensed 
physician."  Dorland's Illustrated Medical Dictionary 1434 
(30th ed. 2003).

In general, the Board is of the opinion that a PA is 
competent to evaluate the likely etiology of a left knee and 
bilateral hip disabilities, the opinion of which was based on 
relatively routine clinical findings.  See Cox v. Nicholson, 
20 Vet. App. 563 (2007) (noting that there is no requirement 
that medical examinations be conducted by physicians only, 
and that the issue involves whether the individual has the 
types of education and clinical training to evaluate the 
medical issue at hand).  

Regardless of whether the examiner was a physician or a PA, 
the Board finds the examination was adequate.  The examiner 
thoroughly explained the rationale for his opinion and the 
opinion is consistent with the VA outpatient treatment 
records.

Even in the absence of the VA medical opinion, moreover, the 
Veteran's claims would fail.  In regard to her claim of 
chronic left knee pain, the Board notes the Veteran has never 
been diagnosed with a left knee disability.  X-rays from 1992 
and 2005 indicate no abnormality and, other than complaints 
of pain, no medical professional has objectively confirmed a 
diagnosable condition.  Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In regard to her bilateral hip claim, the Veteran's claim 
fails because even aside from the 2005 examiner's opinion, it 
is clear her condition is congenital; it did not manifest in 
service; and it is not related to her military service or 
service-connected left foot.  The examiner also indicates her 
significant fluctuations in weight (which occurred following 
service separation) to be a possible factor, which is also 
well documented in the post-service VA outpatient treatment 
records.  

The Board has considered the Veteran's statements that she 
believes her chronic left knee and hips pain is related to 
her altered gait from her left foot disability.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning her 
continuity of symptoms after service is generally credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  

In this case, the Veteran's claim fails based upon the lack 
of medical nexus associating her left knee symptomatology and 
bilateral hip conditions to any remote incident of service, 
to include secondary to her left foot disability, directly or 
by aggravation of a pre-existing congenital condition.  
Although the Board does not doubt the Veteran believes her 
conditions are related to her left foot disability, the 
medical evidence simply does not support such a conclusion, 
and indeed indicates to the contrary.

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
current diagnosis and a nexus to service.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  There simply is no 
persuasive medical evidence to support that the Veteran has a 
current left knee disability or that her hip disabilities 
were caused or aggravated by her left foot disability or any 
incident of service. 

In summary, the Board finds that the persuasive and competent 
evidence of record does not show that the Veteran has a 
current left knee disability or that her current bilateral 
hip disabilities were incurred in or aggravated by service.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating (Left Foot)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court recently held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, as well be discussed more 
thoroughly below, the Board finds the Veteran's disability is 
described consistently throughout the appellate time frame 
and, therefore, "staged" ratings are not appropriate here.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The Veteran's condition was originally rated under Diagnostic 
Code 5284, for residuals of other foot injuries.  Moderate 
residuals of foot injuries are rated 10 percent disabling; 
moderately severe residuals of foot injuries are rated 20 
percent disabling; and severe residuals of foot injuries are 
rated 30 percent disabling.  A Note to Diagnostic Code 5284 
provides that foot injuries with actual loss of use of the 
foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.  

The RO subsequently continued the Veteran's 10 percent 
rating, but found Diagnostic Code 5283, for malunion or non-
union of the tarsal or metatarsal bones, more appropriate.  
The rating criteria under DC 5283 are identical to the rating 
criteria under DC 5284.  Specifically, DC 5283 provides a 10 
percent rating for moderate foot disabilities involving the 
malunion or union of the tarsal or metatarsal bones, a 20 
percent rating for moderately severe disabilities, and a 30 
percent rating for severe disabilities. 38 C.F.R. § 4.71a, DC 
5283. 

The Board observes that the words "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Veteran underwent surgery in the military in 1989 to 
correct a misaligned third metatarsal of the left foot.  
After service, the Veteran alleges continued problems with 
her foot, to include daily pain, weakness and instability.  
She alleges she cannot stand or walk for prolonged periods, 
especially on concrete floors, because of left foot pain.  
She further argues her foot causes problems at her job and 
she is currently on restricted duty at her job due to 
physical limitations caused by her foot.   

VA outpatient treatment records indicate sporadic complaints 
of left foot pain treated with orthotics and ibuprofen.  

The Veteran was afforded VA examinations in February 2005 and 
July 2008.  In February 2005, the Veteran was diagnosed with 
a left foot condition status-post osteotomy with retained 
internal fixation and minimal loss of range of motion.  X-
rays at the time revealed a K-wire in the distal third 
metatarsal, but no other abnormality.  Despite the Veteran's 
complaints, the examiner found no objective confirmation of 
instability, weakness or swelling.  Limitation of motion was 
minimal and the examiner noted the presence of a large callus 
over the width of the central metatarsal head.  The examiner 
also noted no tenderness to palpation about the foot.

More recently, the Veteran was afforded a VA examination in 
July 2008 where again the Veteran complained of daily pain, 
constant forming of callus and altered gait.  Objectively, 
the examiner found no evidence of painful motion, swelling, 
instability or weakness.  The examiner, however, did not 
tenderness and pain with pressure of the ball of the 
Veteran's foot as well as callosities.  Although the examiner 
indicated evidence of abnormal weight bearing, the Veteran's 
gait was noted as normal.  Overall, the examiner diagnosed 
the Veteran with a "moderate" misalignment of the third 
metatarsal with a large callosity over the ball of the foot 
with central hardening under the third metatarsal joint.  X-
rays at that time revealed post-surgical findings, a small 
plantar spur and mild hallux valgus deformity.  The x-rays, 
however, did not reveal any obvious complication.

Rather, according to the medical evidence, it is clear the 
Veteran's main manifestation of her left foot disability is 
pain, secondary to the metatarsal malalignment. The 2008 
examiner noted the Veteran's use of orthotics and ibuprofen 
during flare-ups and indicated constant weight bearing and 
poorly padded footwear will aggravate the condition. 

In short, the Veteran's left foot condition is manifested by 
pain and callosities.  Her left foot does not result in any 
appreciable limitation of motion and is not manifested by 
weakness, instability, swelling or abnormal gait.  The 
findings simply do not support a finding of a "moderately 
severe" foot disability. 

Overall, the Veteran's symptoms paint a picture of a 
"moderate" left foot condition, thus warranting the 10 
percent rating under DC 5283, but no more.
 
The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  The February 2005 
examiner indicated the Veteran's complaints of pain caused 
minimal limitation of motion.  The 2005 examiner also noted 
the Veteran was a near full-time student and denied limiting 
any of her studies due to her left foot.  She also indicated 
she was able to do household chores, except for laundry, and 
could lift 25 to 30 pounds.   In July 2008, the examiner 
indicated the Veteran's left foot did not cause any 
limitation of motion and would not significantly affect her 
daily activities.  Both examiners found no objective evidence 
of weakness, instability or swelling.  The Veteran does use 
orthotics and ibuprofen to control her pain, but despite the 
pain she has been able to raise her children, work and attend 
school.  In short, the Veteran's functional loss simply does 
not warrant a rating greater than 10 percent.  

No higher rating under a different diagnostic code can be 
applied.  Metatarsalgia, rated under DC 5279, does not 
provide for a rating greater than 10 percent.  As mentioned 
above, the Veteran does have diagnoses of a small plantar 
spur and mild hallux valgus deformity.  These conditions have 
not specifically been service-connected, but the Board notes 
diagnostic codes 5280-5282 do not provide for a rating 
greater than 10 percent.  38 C.F.R. § 4.71a.

Other Diagnostic Codes relating to foot disorders that 
provide for a rating greater than 10 percent include 
Diagnostic Code 5276 (flatfoot) and 5278 (claw foot), which 
are not applicable here.  In short, there simply is no 
applicable diagnostic code that warrants a rating greater 
than 10 percent for the Veteran's left foot disability.

Extra-Schedular Considerations (Left Foot)

The Veteran, in the alternative, alleges she is entitled to 
an increased rating for her left foot disability on the basis 
that her condition significantly impacts her occupation.  In 
fact, she indicates her current employer has put her on 
restrictive duty, limited to paperwork, because of her left 
foot limitations.  The Veteran's employer submitted a 
statement dated December 2006 indicating the Veteran is in 
fact on limited duties due to her left foot and right hip 
complaints.  It appears the Veteran is raising extra-
schedular considerations. 

The RO, however, did not expressly consider whether an 
extraschedular rating is appropriate for the Veteran's 
conditions. When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the Veteran will be prejudiced by the Board's consideration 
of the issue in the first instance. In this case, the 
Veteran's due process rights are not violated by this Board 
decision for the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the August 2005 statement of the case and the 
Veteran was provided a duty-to-assist letter in June 2008 
indicating disability ratings are partially determined based 
on evidence indicative of impairment to employment and/or 
daily life.  Thereafter, the Veteran's claim was 
readjudicated in an October 2008 Supplemental Statement of 
the Case (SSOC).  The question of an extraschedular rating, 
moreover, is a component of the Veteran's claims for 
increased ratings.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  While the Board does not have the authority to grant 
an extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required). The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted. The Veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorders affect her abilities at 
work). Also, she is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for either condition is 
not warranted.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Veteran alleges her left foot disability limits her 
employment and daily life.  The December 2006 statement from 
her employer indicates she has been put on restrictive duty 
limited to mainly paperwork due to, in part, her left foot 
disability.

The February 2005 examiner noted the Veteran worked 
approximately one year in a book store but quit to be a 3/4 
time student.  The Veteran, at that time, denied losing any 
time from studies due to her left foot.  She indicated she 
was able to lift 25-30 pounds and was able to do all 
housework except for the laundry.  She denied being involved 
in recreational activities. 

More recently, the July 2008 examiner opined the Veteran's 
left foot disability would have no significant effects on the 
Veteran's employability.  With regard to daily functioning, 
the examiner noted her left foot disability would have mild 
affects on her ability to complete chores and drive.  No 
disabling affect was noted with regard to shopping, 
exercising, sports, recreation, travelling, and daily 
grooming.  

It is also noteworthy that the Veteran has several children 
and is actively involved in their upbringing.

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required. Id. See 
also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Veteran and her employer's statements and 
have been considered. The Veteran, however, does not have 
"exceptional or unusual" disabilities.  She is employable 
for any type of work that does not require a lot of walking 
or manual labor.  There is no competent evidence of record 
which indicates that the Veteran's disability has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Her symptoms as to her 
left foot disability, as described above, consist of 
impairment contemplated in the disability ratings that have 
been assigned.  In other words, she does not have any 
symptoms from her service-connected disability that are 
unusual or are different from those contemplated by the 
schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
Veteran's left foot problem resulted in her current 
restricted duties at her job that is part of the 
consideration in assigning her a 10 percent rating. 

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's left foot 
disability.

ORDER

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected left foot 
disability, is denied.

Entitlement to service connection for degenerative arthritis 
of the bilateral hips, claimed as secondary to service-
connected left foot disability, is denied.

Entitlement to an increased rating greater than 10 percent 
for post-operative residuals of a misaligned third metatarsal 
of the left foot with removal of tyloma is denied.
	(CONTINUED ON NEXT PAGE)






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


